MESSAGE FROM THE CHAIRMAN The year 2008 saw dramatic change for your company.In December, Bob Dickson, founder, long-time CEO and Chairman of Frontier Financial Corporation and Frontier Bank, announced his intention to step down from his role as Chairman and to retire from the Board of Directors at year-end.I accepted the invitation of the Board to become the Chairman and Chief Executive Officer of Frontier Financial Corporation and Chairman of Frontier Bank. I am enthusiastic about the opportunity to work with the experienced and talented staff at Frontier to meet the unprecedented challenges confronting us in this economic environment. My goal is to help realign the business model and direction of our company to address the realities of these times. Frontier Bank has, for many years, been one of the best performing banks in the entire country. Despite the very severe collapse of the residential real estate markets and the economy, Frontier remains in a strong competitive position with a loyal customer following, thanks to the efforts of our tremendous staff members. To remain strong and improve the Bank’s performance, we have intensified our efforts to diversify our portfolio and risk profile, and preserve capital by significantly increasing our focus on business banking, commercial and industrial lending and consumer banking. We intend to continue our aggressive resolution of problem real estate related loans. As part of these initiatives, we have established a Business Banking Division to coordinate and target our efforts to increase our commercial banking portfolio. I am pleased that Director and former CEO of the holding company, Mike Clementz, accepted the position as President of Frontier Financial Corporation and CEO of Frontier Bank as part of our leadership team to guide this redirection. John Dickson has assumed the position of President of Frontier Bank, and continues to oversee the core banking business. While there are many uncertainties and obstacles in this economic environment, unlike anything that any of us have faced, I believe that all of us pulling together will allow us to succeed in accomplishing what needs to be done. Looking back on 2008, Frontier Bank faced what has been the most challenging 12 months in its 30 years of business. Every one of us is experiencing the effects of a crippled economy and an unprecedented crisis in the entire financial system.
